EXHIBIT 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of SKY Digital Stores Corp., (the ‘‘Company’’) on Form10-Q for period ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Lin Xiangfeng,Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company Date: August 22, 2011 /s/ Lin Xiangfeng Lin Xiangfeng Chief Executive Officer and Chairman (Principal Executive Officer)
